DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 02/08/2021: Claims 1-7 are pending.  Claims 8-9 are cancelled.

Response to Arguments
Objection to the Specification 
Applicant's arguments regarding the objection of claims 8-9 have been fully considered and are rendered moot by the cancellation of claims 8 and 9.  Therefore the objection has been withdrawn.  

Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 8-9 under 35  U.S.C. 112(a) and 112(b) have been fully considered and are rendered moot by the cancellation of claims 8 and 9.  Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of “… wherein the integrated circuit further comprises: a differential circuit comprising at least one pair of transistors cross-coupled to each other, and an inductor and a capacitor connected in 
Claims 2-7 are allowed for depending from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Benkley et al teaches a sensing element but does not teach “… wherein the integrated circuit further comprises: a differential circuit comprising at least one pair of transistors cross-coupled to each other, and an inductor and a capacitor connected in parallel between a plurality of differential outputs of the differential circuit”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867